Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 1 of 28

   
 

  

Fil| in this information to identify your case:

§ United States Bankruptcy Court for the:

~ORTHEF_<N QiS_TR_'_C_T OF TE><AS" m

i
i
l

Case number (iri<newn) Chapter 11

[l Check if this an
amended filing

Qf_f_i§ia_l_fgr_m&
Vo|untary Petition for Non-|ndividua|s Filing for Bankruptcy 4/16

|f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-lndividuals, is availab|e.

1. Debtor's name Sovran_O_',v_l'._,L,Q_<

 

2. All other names debtor
used in the last 8 years

|nc|ude any assumed
names, trade names and
doing business as names

3. Debtor's federal
Emp|oyer identification 47'4151470
Number (ElN)

4. Debtor's address Principa| place of business Mailing address, if different from principal place of
business
550 Bai|ey Avenue, Suite 650 P.O. Box 470726

_»ir=ort worth,”_Tx 76_1~07

____ _ _ _ _ __ __ _F__°'t WQ_F!h» TX 76147
Number, Street. City, State & ZlP Code

"P:`O_` Box, Nl]r'n`be},"'Srreet,*C`iiy', Stét€& `Z`lP Code ` "

`_|'arrant Location of principal assets, if different from principal

County ' ' ' place ofbusiness

Nu`rn"bé`rf street Ci"ty.mS-t'a`t'e'& ZlP cede '

5. Debtor'$ WebSife (URL) r_\A/ww_gattispi>z~z§:com 7 7 H w w

6- TYPe °f deb‘°" l corporation (inciuding Limited i_iabiiity company (LLC) and Limited Liabiiity Partnership (LLP))

[] Partnership (exc|uding LLP)
ij Other_ Specify:

Official Form 201 Vo|untary Petition for Non-|ndividuals Filing for Bankruptcy page 1

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 2 of 28

Debtoi Sovrano, LLC
Name

7. Describe debtor's business A. Check one.'

Case number (i'fknown)

l:l Health Care Business (as denned in 11 U.S.C_ § 101(27A))
[] Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
[:l Railroad (as defined in 11 U.S.C_ § 101(44))

l:l Stockbroker (as defined in 11 U.S.C. § 101(53A))

m Commodity Broker (as defined in 11 U_S.C, § 101(6))

[] C|earing Bank (as defined in 11 U.S.C_ § 781(3))

l None of the above

B_ Check all that apply
l:l Tax-exempt entity (as described in 26 U_S_C. §501)

l:l investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C_ §BOa-S)
l:l investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NA|CS (North American industry C|assification System) 4-digit code that best describes debtor.
See http://www.uscourts.gov/four-digit-nationa|~association~naics-codesv

7225

8. Under which chapter of the Check one.'
Bankruptcy Code is the
debtor filing? m Chapter 7
l:l Chapter 9

- Chapter11. Check all that app/y:

l:l Chapter 12

9. Were prior bankruptcy - NO
cases filed by or against '
the debtor within the last 8 [l Yes.

years?

if more than 2 cases, attach a _ _

separate list_ District
District

10. Are any bankruptcy cases [] No
pending or being filed by a
business partner or an - Yes.
affiliate of the debtor?

List ali cases_ if more than 1,
attach a separate list Deber

District

El

El

l:ll]

Debtor's aggregate noncontingent liquidated debts (exc|uding debts owed to insiders or affiliates)
are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).

The debtor is a small business debtor as defined in 11 U.S.C_ § 101 (51D). if the debtor is a small
business debtor, attach the most recent balance sheet. statement of operations, cash~fiow
statement and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C_ § 1116(1)(B)_

A plan is being filed with this petition_
Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C_ § 1126(b)_

The debtor is required to file periodic reports (for example, 1OK and 1OQ) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. Fi|e the
attachment to Vo/untary Petition for Non-/ndiv/`dua/s Fi/ing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Ru|e 12b-2_

When ry __ k _ _Case number

`When b _ 7 Casenumber

See Attachment Re|ationship

l When l v Case number, if known

Official Form 201 Vo|untary Petition for Non-lndividuals Fi|ing for Bankruptcy page 2

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 3 of 28

Debtor Sovrano, LLC
Name

11. Why is the case filed in Check a// that app/y:
this district?

Case number (ifknown)

 

Wi Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a longer part of such 180 days than in any other district.

ll A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district

 

12. Does the debtor own or [zi No
have possession of any
real property or personal

l:i Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

property that needs
immediate attention?

Why does the property need immediate attention? (Check all that app/y.)
I: lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

ij lt needs to be physically secured or protected from the weather.

[:l lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for examp|e,
livestock, seasonal goodsl meat, dairy, produce, or securities-related assets or other options).

ij Other

 

Where is the property?

 

Number, Street, City, State & ZlP Code
ls the property insured?

ENO

13 Yes_ insurance agency

 

Contact name

 

Phone

 

 

- Statistical and administrative information

13. Debtor's estimation of . Check one.'
available funds

m Funds will be available for distribution to unsecured creditors.

I:] After any administrative expenses are paid, no funds will be available to unsecured creditors

 

14. Estimated number of [zi 1_49
creditors ij 50_99
[:i 100-199
ij 200-999

:i 1,000-5,000
j 5001-10,000
j 10,001-25,000

:i 25,001-50,000
1 50,001-100,000
:i iviore thamoo,ooo

 

15. Estimated Assets m $0 _ $50,000
i:i $50,001 - $100,000
ij $100,001 - $500,000

ij $500,001 - $1 million

j $1,000,001 - $10 million

Ei $10,000,001 - $50 million
:l $50,000,001 - $100 million
j $100,000,001 - $500 million

j $500,000,001 - $1 billion

j $1,000,000,001 - $10 billion
j $10,000,000,001 - $50 billion
:i lvlore than $50 billion

 

16. Estimated liabilities i:i $0 _ $50,000
ij $50,001 - $100,000
ij $100,001 - $500,000

|:i $500,001 - $1 million

:i $1,000,001 - $10 million

§ $10,000,001 - $50 million
j $50,000,001 - $100 million
[:i $100,000,001 - $500 million

 

j $500,000,001 - $1 billion

j $1,000,000,001 - $10 billion
j $10,000,000,001 - $50 billion
i:i lvlore than $50 billion

 

 

Off`icial Form 201

Vo|untary Petition for Non-|ndividuals Fi|ing for Bankruptcy

page 3

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 4 of 28

Debtor S'ovranp"|_|__§____ Case number (i/ known)

Name

- Request for Relief, Deciaration, and Signatures

WARN|NG -- Bankruptcy fraud is a serious crime. i\/iaking a false statement in connection with a bankruptcy case can result in fines up to $500.000 or
imprisonment for up to 20 years, or both_ 18 U.S.C_ §§ 152, 1341, 1519, and 3571.

17. Dec|aration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specined in this petition
representative of debtor
i have been authorized to h|e this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is trued and correct.

l declare under penalty of perjury that the foregoing is true and correct

Executed on O\ l§»\W \zD L‘t

 

     

 

i\/lli/i / DD / YYY\?"`"`"
X Ky|e C. Mann
signature of a_uii?<`>_ri`z"<'eo``'r`e`.»b`n§§,t=.\`n'iaiii`/e"o`iv debtor ` Pr'inted name
T‘t'e Vice C_ha_ir_man_ __ _ ____
18. Signature of attorney Date ,__ </ l € 2 \__/_7_’_`:1_

lVlM / D / YYY

illi_i_c<h_a"elmlll'_l_q¢onnell_13447300 _ _ w __ g

Printed name

Kel|y Hart &_Hallman L_LP __ _ _ _

Firm name

201 Main Street, Suite 2500

_FO.rf W°rth_, TX 76102 ___ __ _ _ _________ _1___1____________ ____________

Number, Street, City, State & ZlP Code

Contact phone (817) 332-2500 Emai| address michael.mcconne|l@k:|ll/_fi_a_rt._¢?mor

13447300 TX
Bar number and State

Official Form 201 Vo|untary Petition for Non-lndividuals Fi|ing for Bankruptcy page 4

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 5 of 28

Debto‘ Sovrano, LLC
Name

Case number (ifknown)

 

Fill in this information to identify your cases

l United States Bankruptcy Court for the:
l

iNoRTHERN DistRlcT oF_rE)_gAs 77
l

l
l
i

Case number (ifknown) Chapter 11

E] Check if this an
amended filing

FORM 201. VOLUNTARY PET|TlON

Pending Bankruptcy Cases Attachment

 

 

Deblor Gatti's Great Pizza,inc_ 7 7 7 7 7 _ 7 7 7 Reiationship to you __Aff"_i?_t_e _.

District Northern Distri7ct7of7 Tex7aS7 7 7 7 7 When 1/04/19 7 7 Case number, if known __ _____7 77

Debtor Gigi's Cupcake_s_?_bL_C_!M __ 7_777 _7 7 ____ __77_7___ wm v Relati°"$hip to you _A_ffw?_t§_..___._ _
District Northern District Qf7`|7'e)7(as 7 7 7 When 1/(7)74/197 77 77 77 7 Case number, if known 777__777777 7 77 77 7 7

Debloi Gigi'5 QEerafing ll1 LLC Re|ationship tO yOU 7Affi_lia7t¢ __7_77_7___
District Northernip_i§t[ict_o__f&(_a”s___m_m _ When __‘| l9§11__5)__77___7_____7___ Case number, if known ______ ___________

Dethi Gigi's Operating, LLC 77 7 _ 7 7 Reiationship to you Aff_"i?_t§__ _. .

District Northern District of Texas 77 7 _ 7_ When v7_71/04/719_ 7 7 77 Case number, if known g ,

Debtor ivir. Gatti's, i7_P 7 7 _ , 7 m _ Relati°"$hlp to Y°U A_ff_i_'_l??€_

District Northern District of Texas When 1/_04l1_§_ Case number, ifk"°W"

Officia| Form 201 Vo|untary Petition for Non-|ndividuals Fi|ing for Bankruptcy page 5

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 6 of 28

WRITTEN CONSENT ()F MEMBER
OF
SOVRANO, LLC

(In Lieu of Special Meeting)
Effective as of December 21, 2018

The undersigned, being a member (the c‘l\/lember”) of Sovrano, LLC, a Delaware limited
liability company (the “Company”), acting herein pursuant to the provisions of Section 6.201 of
the Texas Business Organizations Code, does hereby consent to, authorize and approve the
following resolutions in lieu of a special meeting:

Approval of Bankruptcy Proceedings

WHEREAS, the Member deems it necessary, advisable and in the best interest of the
Company that the Company file a voluntary petition seeking relief under Chapter ll of Title 11 of
the United States Code (the “Bankruptcy Code”), in which the authority to operate as debtor-in-
possession Will be sought;

NOW, THEREFORE, BE IT

RESOLVED, that the filing of a voluntary petition seeking relief under Chapter ll of
Title ll of the Bankruptcy Code, in which the authority to operate as debtor-in~possession will be
sought, be, and it hereby is, authorized in all respects; and

FURTHER RESOLVED, that the Member and any officer of the Company be, and each
hereby is, appointed as an authorized signatory (collectively, the “Authorized Signatories”) of the
Company in connection with the Chapter ll proceedings authorized herein (the “_Qhapjei' 11
Case”); and

FURTHER RESOLVED that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed for, and in the name of, and on behalf of, the Company to
executc, deliver and verify or certify a petition under Chapter ll of the Bankruptcy Code and to
cause the same to be filed in the United States Bankruptcy Court at such time as the Authorized
Signatory executing the same shall determine; and

FURTHER RESOLVED, that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed for, and in the name of, and on behalf of, the Company to
execute, file and/or authorize all petitions, schedules, lists, pleadings and other papers, and any
amendments or modifications of the above, and to take any and all actions that the Authorized
Signatories may deem necessary, proper or desirable in connection with the Chapter ll Case; and

FURTHER RESOLVED, that the law firm of Kelly Hait & Hallman LLP be, and it
hereby is, employed to render legal services to, and to represent the Company in connection With
the Chapter ll Case and any other related matters in connection therewith, on such terms as the
Authorized Signatories shall approve; and

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 7 of 28

FURTHER RESOLVED, that an Authorized Signatory be, and each hereby is,
authorized, empowered and directed for, and in the name of, and on behalf of, the Company to
retain and employ other attorneys, investment bankers, accountants, restructuring professionals
financial advisors, and other professionals to assist in the Company’s Chapter 11 Case on such
terms as are deemed necessary, proper, or desirable; and

FURTHER RESOLVED, that the Authorized Signatories and any employees or agents
(including counsel) designated by or directed by the Authorized Signatories be, and each hereby
is, authorized, empowered and directed to cause the Company to enter into, execute, deliver,
certify, file, record, and perform such agreements, instiuments, motions, affidavits, applications
for approvals or rulings of governmental or regulatory authorities certificates or other documents,
and to take such other actions, as in the judgment of an Authorized Signatory shall be necessary,
proper, desirable and consistent with the foregoing resolutions and to carry out and put into effect
the purposes of the foregoing resolutions, and the transactions contemplated by these resolutions,
their authority thereunto to be evidenced by the taking of such aetions; and

FURTHER RESOLVED, that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed to cause all fees, costs and expenses related to the
consummation of the transactions contemplated by the foregoing resolutions, which any of the
Authorized Signatories determines to be necessary or appropriate in order to effectuate the general
intent of the foregoing resolutions, the payment of such fees, costs and expenses being conclusive
evidence of such authority; and

FURTHER RESOLVED, that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed to execute and deliver any and all documents and instruments
deemed necessary or appropriate by the Authorized Signatories, and to take any and all such further
action, in the name of and on behalf ofthe Company, which the Authorized Signatories determine
to be necessary or appropriate in order to effectuate the general intent of the foregoing resolutions,
the signature of an Authorized Signatory being conclusive evidence of such authority; and

FURTHER RESOLVED, that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed for, and in the name of, and on behalf of, the Company to
amend, supplement, or otherwise modify from time to time the terms of any documents,
ceitificates, instruments, agreements or other writings referred to in the foregoing resolutions; and

FURTHER RESOLVED, that any and all actions heretofore or hereafter taken by the
Authorized Signatories, employees, or agents (including counsel) of the Company Within the terms
of the foregoing resolutions be and they are hereby ratified, confirmed, authorized and approved
as the act and deed of the Company; and

FURTHER RESOLVED, that the Authorized Signatories, be, and each hereby is,
authorized and empowered to certify on behalf of the Company, as to all matters pertaining to the
acts, transactions or agreements contemplated in any of the foregoing resolutions

Original Signature

A facsimile signature or signature delivered via portable document format (pdf) will be
accepted as if it were an original signature

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 8 of 28

lN WITNESS WHEREOF, the undersigned Member has executed this Consent to
be effective as of the date first written above.

 

MEMBER:
By: M_¢-w__
Kyle C. Mann

Vice Chairman

3

Signature Page to Consem of Member
of Sovrano, LLC

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 9 of 28

Fill in this information to identify the case:

 

5 Debtor name Serang_zLLC

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS
j ,
lCase number (if known)
§ 13 check ifthis is an
l __ , _ __ W_N___, _r __ __ ry v amended filing

O_fficia| Form 202
Dec|aration Under Penalty of Perjury for Non-lndividual Debtors 12/15

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and Iiabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individua|’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Ru|es 1008 and 9011.

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

- Dec|aration and signature

l am the president another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

l have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedu/e A/B.' Assets-Rea/ and Personal Property (Officia| Form 206A/B)

Schedu/e D.' Cred/'tors Who Have Claims Secured by Property (Offlcia| Form 206D)

Schedule E/F.' Creditors Who Have Unsecured C/aims (Officia| Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 2066)

Schedu/e H.' Codebtors (Otficia| Form 206H)

Summary of Assets and Liab/'lities for Non-/nd/'v/'dua/s (Officia| Form 2065um)

Amended Schedule

Chapter 11 or Chapter 9 Casesj List of Cred/'tors Who Have the 20 'L_air“gest Unsecured 6/aims and*/z\'re`_llfrJ_!_/n;d_e;sffjfficia| Form 204)

Other document that requires a declaration

 

l:lll:|[:|l:ll:|l:l[:l[:l

l declare under penalty of perjury that the foregoing is true and correct. M/
Executed on O_\> lD‘-\ l?_\>`\c\ r_ 7 X y _, g w q
Signature of individual signing on behalf of debtor

Kyle C. Mann
Printed name

,Ylf?§_§halrman

Positio"n or relations'hipmtc">' debtor

Officia| Form 202 Declaration Under Penalty of Perjury for Non-lndividua| Debtors

Sottware Copynght (c) 1996-2018 Best Case, LLC - www bestcase com Besi Case Bankruptcy

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 10 of 28

 
 

Fi|l in this information to identif the case:
lDebtor name Sovrano, LLC _§_ 7 _§ §m___
§ United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS ij Check if this is an

 

lCase number (if known): _§ l l § v § §§ amended ming

foicia| Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). A|so, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

l Name or creditor and Namé`, `téié`b`i`ib}i`é"n'u`r§i@;? ?i“érli`re `¢r"`¢ihirii" '" "`i"h`§i"cai"é `if"éiaiin` `.lxmoumv b'r'{~.iéi}§" ` l
l complete mailing address, and emai| address of (for examp|e, trade is contingent, li the claim is fully unsecured, fill in only unsecured claim amount |f l
§ including zip code creditor contact debts, bank |oans, unliquidated, or claim is partially securedl H|l in total claim amount and deduction for §
§ professional services, disputed value of collateral or setoff to calculate unsecured claim. _ 1 m d§
! and QOV€mmen'f Total claim, if Deduction for value Unsecured claim §
_ _ _ _ __ __ ___ ____ ____ _ _ _ __°_‘?I‘_FF?FF_S_)____________ _ __ _ P_§_r_f_ia_lly_~°»§§£rs¢_i_ _9f 99_"_3&1'9!_5_¢_¢9" _ _____ ____ _ l
§ -NoN E- §

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Soitware Copyright (c) 1996»2018 Best Case_ L_LC ~ www bestcase corn Best Case Bankruptcy

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 11 of 28

BTXN 094 (rev, 5/04)

UNITED STATES BANKRUPTCY COURT
NORTHERN DIS'I`RIC'I` OF TEXAS

ln Re:

Sovrano, LLC Case No.:

Debtor(s)

HOGCO>¢O'JLO¢€¢OOOO’>CO'>

VERIFICATION OF MAILING LIST

'l`he Debtor(s) certifies that the attached mailing list (0nly one option may be selected per fr)rm):
l is the first mail matrix in this case.
|__.l adds entities not listed on previously filed mailing list(s).
l:l changes or corrects name(s) and address(es) on previously filed mailing list(s).

|] deletes name(s) and address(es) on previously filed mailing list(s).

ln accordance with N.D. TX L.B.R. 1007.2, the above named Debtor(s) hereby verifies that the
attached list of creditors is true and correct.

Dat€f Ol lO"\LFZ,LD\C\ MM

Ky|e C. Mann/Vice Chairman

Signe Titl M
Date; 0\§0‘-{§'2,0\0\ _H _, w O-" ~ "'

S' nature of Attome
Michae| McConne|l 3447300

Ke||y Hart & Hal|man LLP

201 Main Street, Suite 2500

Fort Worth, TX 76102

(817) 332-2500 Fax: (817) 878-9280

   

__£?:5_15_1_4_79___ _ _ __
Debtor's Social Security/Tax ID No.

J<'>'ih“i"i)""éi§rb}"s` "s'o"éiéi se€'u'§ity/'i‘ax` ii")"i§ib". " "" "

Software Copyright (c) 1996-2015 Best Case. LLC - www bestcase_com Best Case Bankruptcy

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 12 of 28

Aaron Clayborn
Clayborn.EnterpriSes, LLC
7722 OlSon.Memorial Highway
Golden Valley, MN 55427

Arthur J. Galagher & CO.

7 Park Central

12750 Merit Drive, Suite 1000
Dallas, TX 75251

Aycox, JOnathan.A.
3844 Kelly'BlVd
Carrollton, TX 75007

Babbs, Stephanie
1219 Buckhead'Trail
Mount Juliet, TN 37122

Berry, Colin J.
1100 Horsetail Drive
Little Elm, TX 75068

Best, Michael F.
523 Hidden_MeadwaDrive
Keller, TX 76248

Brelsford, William G.
2112 Western.Ave
Fort Worth, TX 75701

Brown, Karen
833 Edgefield.Road
Fort Worth, TX 76107

Bruce Speidel
Country'Charm_Industries, LLC
451D1Th0mpson.Ln., Ste. D
Murfreesboro, TN 37129

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 13 of 28

Burkett, Mark R.
7504 Chapin.Road,.Apt D
Fort Worth, TX 76116

Carpenter, Keith W.
3013 Hillcrest Dr
Irving, TX 75062

Carr, Jay C.
3915 Palisade Way
Snellville, GA 30039

Carter, Kristen.A.
811 May Street

Apt. 7

Fort Worth, TX 76104

Cheryl Vinyard
Sugarlips Bakery, LLC
4745 Chace Circle
Ste. 121

Hoover, AL 35801

Cheryl Vinyard
Sugarlips Bakery, LLC
1483 Gadeen.HighWay
Ste. 114

Trussville, AL 35235

Chet Kenisell

Sugar On Top Corporation
1710 Stonehaven Lane
Round Rock, TX 78665

Chet Kenisell

Sugar On Top Corporation
2800 Sunrise Rd. # 132
Round Rock, TX 78665

Ciera Bank
PO BOX 540
Graham, TX 76450

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 14 of 28

Comptroller Of Public Accounts
Rev. Acct. Divx - Bankr. Section
P.O. Box 13528

Austin, TX 78711

Conrad, Karen
12721 Bella Vino Drive
Fort Worth, TX 76126

CT Corp.
P.O. BOX_4349
Carol Stream, IL 60197-4349

Culbert, Joel
1116 Springlake Dr
Dripping Springs, TX 78620

Dawn Freeman

614 Cupcakes, LLC
6784 Headwater'Tr.
New Albany, OH 43054

Dawn Freeman

614 Cupcakes, LLC

4045 Chelsea Green.WeSt
New Albany, OH 43054

Deborah Coldwell

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700
DallaS, TX 75219

DeFeO, Jerry
18 Winding Creek Trail
Garland, TX 75043

Dorrie and Barry Rubinstein
JMJ Florida_HOldings, LLC
8435 Cooper~Creek Blvd.
Bradenton, FL 34201

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 15 of 28

Dorrie and Barry Rubinstein

D &13Rubinstein_Enterprises, LLC
14722 5th_Terrace NE

Bradenton, FL 34212

Edmondson, Clifton T.
508 Terry Lane
Heath, TX 75032

Equity Bank
7701 East Kellogg, Ste. 100
WiChita, KS 67207

Fix, Robert F.
803 E. Bethel School Road
Coppell, TX 75019

Fleming, Vanessa
366 W City'DaniRd
Corbin, KY 40701

Foley, Stacy L.
2005 Howard.Road
Waxahachie, TX 75165

Food Business Services, LLC
550 Bailey Ave., Suite 650
Fort WOrth, TX 76107

Fowler, Tamala
3701 El CampO.Avenue
Fort Worth, TX 76107

Fred Reid

Sweet Riya, LLC

11646 North.Dale Mabry'Highway
Tampa, FL 33618

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 16 of 28

FundCOrp., Inc.
550 Bailey'Ave., Suite 650
Fort Worth, TX 76107

Gatti'e Great Pizza, Inc.
550 Bailey Avenue

Suite 650

Fort Worth, TX 76107

Geoff Lauterbach

Rylane Group, LLC

3800 Colonel Glenn Highway
Beavercreek, OH 45324

George, Henry C.
6021 Lantana Lane
Fort Worth, TX 76112

Internal Revenue Service
Special ProcedureS-Insolvency
P.O. Box 7346

Philadelphia, PA 19101-7346

Jamie Clayborn

JJM, LLC

1650 45th Street, Ste. 103
Fargo, ND 58103

Jamie Clayborn
Clayborn.EnterpriSeS, LLC
7722 Olson.MemOrial Highway
Golden Valley, MN 55427

JaSOn Vinyard
Sugarlips Bakery, LLC
4745 Chace Circle
Ste. 121

Hoover, AL 35801

Jason Vinyard
Sugarlips Bakery, LLC
1483 Gadsden.Highway
Ste. 114

Trussville, AL 35235

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 17 of 28

Jeffrey Cohen

Colorado State Building
1600 Broadway, Suite 1660
Denver, CO 80202

Jesse Kook
PremiuniCOnfectionS LLC
7455 Currel Blvd. Ste 107
Woodbury, MN 55125

Jessica Evanson

JJM, LLC

1650 45th Street, Ste. 103
Fargo, ND 58103

Jon Robinson

Tupelo Cupcakes, Inc.

3982 North_Gloster St., Ste. S
Tupelo, MS 38804

JPMOrgan Chase Bank, N.A.
1111 Polaris Parkway

Ste. AB (OHI-1085
Columbus, OH 43240

Judy Kerney

L &£lCupcakes, LLC
5160 Helen.Court
Saint Cloud, FL 34772

Judy Kerney'& Lee St. John
L &CiCupcakes, LLC

3760 Helen_COurt

Saint Cloud, FL 34772

Kaminsky, Charles
5 Chester`DoWnS
San Antonio, TX 78257

Katherine Arduini
Koumbari Dolce, LLC

8487 Union_Chapel Rd.# 440
Indianapolis, IN 46240

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 18 of 28

Katherine Arduini
Koumbari Dolce, LLC
8981 E 116 St
Fishers, IN 46038

Kevin and Jody McGaharan
JMJ Florida Holdings, LLC
3171 Dick;WilSon Dr.
Sarasota, FL 34240

Klinglesmith, Monica
693 Urton.Woods Way
Louisville, KY 40243

Krista Kook
PremiuniCOnfections LLC
7455 Currel Blvd. Ste 107
Woodbury, MN 55125

Krista Speidel
Country'CharniIndustries, LLC
451 N'Thompson.Ln., Ste. D
Murfreesboro, TN 37129

Kristin Swartz
Gourmet Cupcakes, LLC
7301 S Santa Fe Dr.
Ste. 625

Littleton, CO 80120

Kyle C. Mann
P.O. BOX 470099
Fort Worth, TX 76147

LaGesse, Mary D.
P.O. Box 470582
Fort Worth, TX 76147

Lee St. John

L &LICupcakeS, LLC
3760 Helen Court
Saint Cloud, FL 34772

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 19 of 28

Lee St. John
Li&LICupcakeS, LLC
5160 Helen.COurt
Saint Cloud, FL 34772

Lee St. John

Cupcakes Of Orlando, Inc.
5160 Helen Court

Saint Cloud, FL 34772

Lewis, Mary
5203 Wimbledon Court
Arlington, TX 76017

Lindsey Cockrum
Gourmet Cupcakes, LLC
7301 S Santa Fe Dr.
Ste. 625

Littleton, CO 80120

Lipi Datta-Reid
Sweet Riya, LLC
11646 North.Dale Mabry'Highway
Tampa, FL 33618

Lorraine Pappas

Koumbari Dolce, LLC

8487 Union.Chapel Rdif440
Indianapolis, IN 46240

Lorraine Pappas
Koumbari Dolce, LLC
8981 E 116 St
Fishers, IN 46038

Lorraine Pappas
4 BOX, LLC

2454 E 146 St
Carmel, IN 46033

Mann, Kyle C.
4012 Fairway Court
Arlington, TX 76013

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 20 of 28

Mark Morgan
MOrgan.FoOds, Inc.
2203 Red.Wolf Blvd. #3
Jonesboro, AR 72401

Medina, Claudia

6428 Claire Drive
Apt. 9210

Fort Worth, TX 76131

Melody Leggemann

Sarahbug Sweets, LLC

1310 Westover'Terrace Ste.110
Greensboro, NC 27408

Mitchell Speidel
Country'CharniIndustries, LLC
451 N’Thompson_Ln., Ste. D
Murfreesboro, TN 37129

Mr. Gatti'S, LP

550 Bailey Avenue
Suite 650

Fort Worth, TX 76107

Murphy, Kelly
7929 Stansfield.Drive
Fort Worth, TX 76137

Nancy Miller

JJM, LLC

1650 45th Street, Ste. 103
Fargo, ND 58103

Natasha Speidel

Country CharniIndustries, LLC
451 N Thompson.Ln., Ste. D
Murfreesboro, TN 37129

Nikolas Pappas

Koumbari Dolce, LLC

8487 UniOn.Chapel Rdi#440
Indianapolis, IN 46240

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 21 of 28

Nikolas Pappas
Koumbari Dolce, LLC
8981 E 116 St
Fishers, IN 46038

Nikolas Pappas

4 BOX, LLC

2454 E 146 St
Carmel, IN 46033

Paul Arduini

Koumbari Dolce, LLC

8487 Union.Chapel Rd.# 440
Indianapolis, IN 46240

Paul Arduini
Koumbari Dolce, LLC
8981 E 116 St
Fishers, IN 46038

Phillips, Robert J.
205 NOrth_RivercreSt Drive
Fort Worth, TX 76107

Poates, Michael D.
8005 Rushing Spring Dr
NO. Richland Hills, TX 76182

Pool, Becky M.
2683 McClendon.Rd
Weatherford, TX 76088

Reichert, Christopher K.
2541 Windy Pine Lane
Arlington, TX 76015

Renfrow, Judy
3637 Pallos Verdas Drive
DallaS, TX 75229

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 22 of 28

Robert J. Phillips
P.O. Box 470099
Fort Worth, TX 76147

Robertson, David W.
1701 Payne st

Api:. 711

Dallas, TX 75201

Robertson, Jane
2379 Joe Brown.ROad
Spring Hill, TN 37174

Ron & Dawn Freeman

614 Cupcakes, LLC

4045 Chelsea Green.West
New Albany, OH 43054

Roney, Nakita
1232 Kensington.Dr.
DeSOtO, TX 75115

Smith, Travis M.
3217 Tanglewood.Trail
Fort Worth, TX 76109

Strother, Jack
6300 Via Italia Dr
Flower Mound, TX 75077

Texas Alcohol Beverage Commission
License and.PermitS Division

P.O. box 13127

AuStin, TX 78711

Texas Workforce Commission
TEC Building-Bankruptcy
101 East 15th Street
AuStin, TX 78778

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 23 of 28

Thomas Leggemann

Sarahbug Sweets, LLC

1310 Westover'Terrace Ste.110
Greensboro, NC 27408

Thomas Miller

JJM, LLC

1650 45th Street, Ste. 103
Fargo, ND 58103

United States Trustee
Office cf the U.S. Trustee
1100 Commerce St., Room 976
DallaS, TX 75242-1699

Vallejo, Elizabeth G.
6249 Winifred.Drive
Fort Worth, TX 76133

Watson, Boyd
6551 Malvey'Ave
Fort Worth, TX 76116

Wheat, Debbie S.
1215 Greenway Drive
Duncanville, TX 75137

Williams, Robert W.
2813 Saddle Creek.Dr
Fort Worth, TX 76177

Winter, James R.
3816 Birchman Ave
Fort Worth, TX 76107

Winters, Dustin
10650 Jacksboro Hwy
Box 5

Fort Worth, TX 76135

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 24 of 28

Woodside, Dustin
6925 Westcreek Drive
Fort Worth, TX 76133

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 25 of 28

United States Bankruptcy Court
Northern District of Texas

lni'c Sovrano, LLC v _ _ w 7 7 Case No.
Debtor(s) Chapter 1_1

DECLARATION FOR ELECTRONIC FILING OF BANKRUPTCY
PETITION, LISTS, STATEMENTS, AND SCHEDULES

PART I: DECLARATION OF PETITIONER:

As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation,
partnership, or limited liability company seeking bankruptcy relief in this case, I hereby request relief as, or on behalf of,
the debtor in accordance with the chapter oftitle l l, United States Code, specified in the petition to be filed electronically
in this case. l have read the information provided in the petition, lists, statements, and schedules to be filed electronically
in this case and I hereby declare under penalty of perjury that the information provided therein, as well as the social
security information disclosed in this document, is true and correct. l understand that this Declaration is to be filed with
the Bankruptcy Court within 7 days after the petition, lists, statements, and schedules have been filed electronically l
understand that a failure to file the signed original ofthis Declaration will result in the dismissal of`my case.

l l hereby further declare under penalty of perjury that I have been authorized to file the petition, lists, statements
and Schedules on behalf of the debtor in this case.

Date: O\ lost \D\ C`\ 1 M/

Kyle C. lll|ann, Vice Chairman

PAR'I` II: DECLARATION OF ATTORNEY:

l declare under penalty of perjury that: (l) I will give the debtor(S) a copy of all documents referenced by Part l
herein which are filed with the United States Bankruptcy Court; and (2) l have informed the debtor(s), if an individual
with primarily consumer debts, that he or she may proceed under chapter 7, l l, lZ, or 13 of title l l, United States Code,
and have explained the relief available under each such chapter.

  
    

 

93th O\li)~llm>\a _ _ _
Michael McConnel 13447300,
201 Main Street, Suite 2500
Fort Worth, TX 76102

(817) 332-2500 Fax:(817) 878-9280

"iioi:iiey""ibr lj`éi>ior

Sottware Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 26 of 28

United States Bankruptcy Court
Northern District of Texas

lnrc Sovrano,LLC § § _ __ § v __ ,_ CaS€NO' ___-_____
Debtor(s) Chapter _11

DECLARATION FOR ELECTRONIC FILING OF
BANKRUPTCY PETITION AND MASTER MAILING LIST (MATRIX)

PART I: DECLARATION ()F PETITIONER:

As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation,
partnership, or limited liability company seeking bankruptcy reliefin this case, I hereby request relief as, or on behalf of,
the debtor in accordance with the chapter oftitle l l, United States Code, specified in the petition to be filed electronically
in this case. l have read the information provided in the petition and in the lists ofcreditors to be filed electronically in
this case and 1 hereby declare under penalty of perjury that the information provided therein, as well as the social
security information disclosed in this document, is true and correct. l understand that this Declaration is to be filed with
the Bankruptcy Court within 7 days af`ter the petition and lists of creditors have been filed electronically. l understand that
a failure to file the signed original ofthis Declaration will result in the dismissal of my case.

l l hereby further declare under penalty of perjury that I have been authorized to file the petition and lists of
creditors on behalf of the debtor in this case.

[)ate: CJ\§D\X\ZQ!‘_\ ,. c M

Kyi'e'c`.iviéi{ii§`vi'<§é“(i_iiai{iiiah` ` `

PAR'I` II: DECLARATION OF ATTORNEY:

l declare under penalty of perjury that: (l) I will give the debtor(s) a copy of all documents referenced by Part I
herein which are filed with the United States Bankruptcy Court; and (2) I have informed the debtor(s), if an individual
with primarily consumer debts, that he or she may proceed under chapter 7, l l, 12, or 13 oftitle l l, United States Code,
and have explained the relief available under each such chapter.

 
  

i)aic; o\\o»i § ze\@\ __ §§ § ,_
ii 1 447 00, Attorney for I)ebior
` 201 Main Street, uite 250
Fort Worth, TX 76102
(817) 332-2500 Fax:(817) 878-9280

    

Software Copyright (c) 1996-2018 Best Case, LLC » www_bestcase.com Best Case Bankruptcy

Case 19-40067-e|m11 Doc 1 Filed 01/04/19

Michael McConnell

Texas Bar I.D. 13447300
michael.rncconnell@kellyhart.com
Nancy Ribaudo

Texas Bar I.D. 24026066
nancy.ribaudo@kellyhart.com
Katherine T. Hopkins

Texas Bar I.D. 24070737
katherine.hopkins@kellyhait.com
KELLY HART & HALLMAN LLP
201 Main Street, Suite 2500

Fort Worth, Texas 76102
Telephone: 817/332-2500
Telecopy: 817/878-9774

Proposed Counselfor Debtors

Entered 01/04/19 15:51:47 Page 27 of 28

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

lN RE: §

§
SOVRANO, LLC, § CASE NO. l9-xXXXX-l l
MR. GATTI’S, LP, § CASE NO. l9-xxxxx-ll
GATTI’S GREAT PIZZA, INC., § CASE NO. l9-xxxxx-ll
GIGI’S CUPCAKES, LLC, § CASE NO. l9-xxxxx-ll
GIGI’S OPERATING, LLC, § CASE NO. l9-xxxxx-ll
GIGI’S OPERATING Il, LLC,l § CASE NO. l9-xxxxx-ll

§

Debtors. § (Joint Administration Requested)
§
§

 

CONSOLIDATED CORPORATE OWNERSHIP STATEMENT

Pursuant to Federal Rules of Bankruptcy Procedures 1007(a)(1) and 7007.1, Sovrano,

LLC, a Delaware corporation, and its affiliated debtors and debtors-in-possession (each, a

“Debtor”), hereby state as follows:

l. There is no corporation that owns, directly or indirectly, 10% or more of any class

of the equity interests in Debtor Sovrano, LLC.

 

' The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); and Gigi’s Operating ll, LLC (8396).

CoNsoLiD/\TED CoRPoRATE OWNF_RSHIP STATEMENT

PAGF. l oF 2

Case 19-40067-e|m11 Doc 1 Filed 01/04/19 Entered 01/04/19 15:51:47 Page 28 of 28

2. GGP Operations, LLC, a non-debtor entity, owns 100% of Gatti’s Great Pizza,

lnc.

3. KeyCorp, LLC, a non-debtor entity, owns 100% of Debtor Gigi’s Cupcakes, LLC.

4. KeyCorp, LLC, a non-debtor entity, owns 100% of Debtor Gigi’s Operating,

LLC.

5. Gigi’s Operating, LLC owns 100% of Debtor Gigi’s Operating ll, LLC.

By:

2821556V1

CoNsoLiDA'rF.D CORPORATE OWNERSHIP STATEMENT

Respectfully submitted,

/s/ Michael A. McConnell
Michael McConnell

Texas Bar I.D. 13447300
michael.mcconnell@kellyhart.com
Nancy Ribaudo

Texas Bar I.D. 24026066
nancy.ribaudo@kellyhart.com
Katherine T. Hopkins

Texas Bar I.D. 24070737
katherine.hopkins@kellyhart.com
201 Main Street, Suite 2500

Fort Worth, Texas 76102
Telephone: (817) 878-3574
Facsimile: (817) 878-9744

Proposed Counsel for Debtors

PAGE 2 or 2

